Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on January 15, 2021.
Claims 17-20 are withdrawn.
Claims 1-16 are being examined in this office action.

Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021.
Applicant’s election without traverse of claims 1-16 in the reply filed on January 15, 2021 is acknowledged. Applicant elects “the invention of Group I, claims 1-17” in the response filed on January, 15, 2021. Examiner interprets this to be a typographical error, since examiner disclosed Group I as claims 1-16 in the restriction requirement filed on November 4, 2020. Therefore, examiner interprets applicant election of Group I to be an election of claims 1-16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fegley et al. (US Patent No. 4,370,140, herein, Fegley).
Regarding claim 1, Fegley discloses a device (2 – Figs. 1 and 2) for cutting straws (3), the device comprising: 
a cutting device frame (23, 24); 
a tubing guide (15) connected to the cutting device frame and configured to receive tubing and guide the tubing into a position to be cut (Col. 3, lns 27-30, Fig. 2); and 
a blade spool (40, 44, 64) having a spool central axis (S), the blade spool comprising: 
a spool frame (40) connected to the cutting device frame, the spool frame configured to rotate (See arrow 41 in Fig. 2) with respect to the cutting device frame about the spool central axis (S) (Col. 3, lns 46-53); and 
a blade assembly, comprising: 
See Fig. 4 below) connected to the spool frame (Col. 3, lns 46-48), the blade shaft having a blade shaft central axis spaced apart from and parallel to the spool central axis (Fig. 4); and 
a blade (5) connected to the blade shaft and configured to rotate about the blade shaft central axis and to move through the tubing when the tubing is in the position to be cut (Col. 2, lns 29-33).

    PNG
    media_image1.png
    679
    450
    media_image1.png
    Greyscale

Fegley, Fig. 4

Regarding claim 2, Fegley discloses the device as recited above, further comprising a blade drive motor (65) connected to the blade shaft and configured to Col. 4, lns 62-64, Fig. 5).

Regarding claim 3, Fegley discloses the device as recited above, further comprising a servo motor (39) connected to and configured to rotate the spool frame about the spool central axis (Col. 3, lns 46-49 and 51-53).

Regarding claim 11, Fegley discloses a device (2 – Figs. 1 and 2) for cutting straws (3), the device comprising: 
	a winding device (1), the winding device configured to wind a material (“adhesively coated paper strips”) into tubing (3) (Col. 3, lns 3-7); and
a cutting device frame (23, 24); 
a tubing guide (15) connected to the cutting device frame and configured to receive tubing and guide the tubing into a position to be cut (Col. 3, lns 27-30, Fig. 2); and 
a blade spool (40, 44, 64) having a spool central axis (S), the blade spool comprising: 
a spool frame (40) connected to the cutting device frame, the spool frame configured to rotate (See arrow 41 in Fig. 2) with respect to the cutting device frame about the spool central axis (S) (Col. 3, lns 46-53); and 
a blade assembly, comprising: 
See Fig. 4 above) connected to the spool frame (Col. 3, lns 46-48), the blade shaft having a blade shaft central axis spaced apart from and parallel to the spool central axis (Fig. 4); and 
a blade (5) connected to the blade shaft and configured to rotate about the blade shaft central axis and to move through the tubing when the tubing is in the position to be cut (Col. 2, lns 29-33).

Regarding claim 12, Fegley discloses the device as recited above, further comprising a servo motor (39) connected to the spool frame, the servo motor configured to rotate the spool frame about the spool central axis (Col. 3, lns 46-49 and 51-53).

Regarding claim 13, Fegley discloses the device as recited above, wherein the blade spool further comprises a sliding member (44 – Figs. 3 and 4) slidably connected (See arrow 42 in Fig. 2) to the blade shaft in a manner of fixed rotation with respect to the blade shaft, the blade secured to the sliding member (Col. 4, lns 7-13), and a blade carriage connected to the spool frame and to the sliding member in a manner that permits rotation of the sliding member with respect to the blade carriage (Col. 3, lns 47-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fegley et al. (US Patent No. 4,370,140, herein, Fegley) in view of R. E. Rosewarne (US Patent No. 1,242,478, herein, Rosewarne).
Regarding claim 9, Fegley discloses the device as recited above.
Fegley does not expressly disclose that the blade spool further comprises a second blade assembly comprising a second blade shaft connected to the spool frame, the second blade shaft having a second blade shaft central axis spaced apart from and parallel to the spool central axis, and a second blade connected to the second blade 
Rosewarne teaches that a blade spool (16 – Fig. 1) further comprises a second blade assembly (“plural number of cutters” – Pg 2, ln 55 and “means for supporting the cutters” – Pg 2, ln 69) (15, 21, 23, 24, 25, 26, 27) comprising a second blade shaft (23) connected to the spool frame (via 21), the second blade shaft having a second blade shaft central axis spaced apart from and parallel to the spool central axis, and a second (15) blade connected to the second blade shaft and configured to rotate about the second blade shaft central axis and to move through the tubing when the tubing is in a second position to be cut (Pg 2, lns 69-115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Fegley so that that the blade spool further comprises a second blade assembly comprising a second blade shaft connected to the spool frame, the second blade shaft having a second blade shaft central axis spaced apart from and parallel to the spool central axis, and a second blade connected to the second blade shaft and configured to rotate about the second blade shaft central axis and to move through the tubing when the tubing is in a second position to be cut as taught by Rosewarne in order to increase the severing performance while maintaining a unitary compact structure of the device (Rosewarne, Pg 3, lns 4-15).

Regarding claim 10, Fegley in view of Rosewarne teaches the device as recited above, wherein the blade spool further comprises a third blade assembly (“plural number of cutters” – Pg 2, ln 55 and “means for supporting the cutters” – Pg 2, ln 69) comprising a third blade shaft connected to the spool frame, the third blade shaft having a third blade shaft central axis spaced apart from and parallel to the spool central axis, and a third blade connected to the third blade shaft and configured to rotate about the third blade shaft central axis and to move through the tubing when the tubing is in a third position to be cut (Pg 2, lns 69-115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Fegley so that the blade spool further comprises a third blade assembly comprising a third blade shaft connected to the spool frame, the third blade shaft having a third blade shaft central axis spaced apart from and parallel to the spool central axis, and a third blade connected to the third blade shaft and configured to rotate about the third blade shaft central axis and to move through the tubing when the tubing is in a third position to be cut as taught by Rosewarne in order to increase the severing performance while maintaining a unitary compact structure of the device (Rosewarne, Pg 3, lns 4-15).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blade spool of the device taught by Fegley in view of Rosewarne so that it includes a third blade assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
first spool sidewall normally and rotatably connected to the fixed axle, the first spool sidewall comprising a spool driven pulley configured to rotate the blade spool about the fixed axle
a second spool sidewall normally and rotatably connected to the fixed axle, the second spool sidewall spaced apart from the first spool sidewall 
a plurality of guide rods connecting the first spool sidewall to the second spool sidewall
a first bushing slidably connected to one of the plurality of guide rods
a blade carriage connected to the first bushing and to the spindle in a manner that permits free rotation of the spindle with respect to the blade carriage
a first timing belt secured about at least the spool driven pulley
a first driving pulley spaced apart from the spool driven pulley and configured to apply a first force to the first timing belt, the first force sufficient to rotate the spool driven pulley
a servo motor connected to and configured to rotate the first driving pulley
a second timing belt secured about at least the blade shaft driven pulley
a second driving pulley spaced apart from the blade shaft driven pulley and configured to apply a second force to the second timing belt, the second force sufficient to rotate the blade shaft driven pulley
a blade drive motor connected to and configured to rotate the second driving pulley
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







April 21, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731